Citation Nr: 0107459	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-16 066A	)	DATE
	)
	)


THE ISSUE

Whether a December 1979 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for a 
psychiatric disability should be revised or reversed on the 
grounds of clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
November 1970.  By rating action dated in February 1978, a 
Department of Veterans Affairs (VA) Regional Office denied 
entitlement to service connection for a psychiatric 
disability.  The veteran appealed from the decision.  In a 
decision dated in December 1979, the Board of Veterans' 
Appeals (Board) affirmed the decision of the regional office.  

In a March 1983 rating action, the regional office confirmed 
and continued the prior denial of service connection for a 
psychiatric disability.  The veteran appealed from that 
decision.  In July 1990, the Board held that new and material 
evidence had not been submitted to establish entitlement to 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder.  

In December 1990, the veteran submitted information to reopen 
his claim for service connection for a psychiatric 
disability.  In an October 1991 rating action, the regional 
office held that new and material evidence had not been 
submitted to reopen the claim.  The veteran appealed from 
that decision.  In May 1995, the Board held that the recent 
evidence was new and material and the claim for entitlement 
to service connection for a psychiatric disability had been 
reopened.  The appeal was granted to that extent.  The Board 
remanded the case to the regional office for further 
development prior to making a final determination on the 
claim.  

In an October 1998 rating action, the regional office granted 
service connection for a psychiatric disability effective 
December 10, 1990, date of receipt of the veteran's reopened 
claim.  The condition was evaluated as 30 percent disabling 
effective from that date.  In a July 2000 rating action, the 
regional office increased the evaluation for the veteran's 
psychiatric condition from 30 percent to 70 percent effective 
November 22, 1999, which was the date of receipt of a 
reopened claim for an increased rating for the psychiatric 
disability.  The regional office also granted entitlement to 
a total rating based on individual unemployability effective 
that date.  

In an August 1999 statement, the veteran asserted that the 
December 1979 Board decision involved clear and unmistakable 
error and should be reversed.  The case has been docketed by 
the Board to consider that question.  

The record reflects that the veteran had disagreed with the 
October 1998 rating action, claiming a higher rating for the 
service-connected psychiatric disability and also an earlier 
effective date for the grant of service connection for the 
psychiatric disability.  He was sent a statement of the case 
on those questions in October 1999; however, he did not 
perfect his appeal by submitting a substantive appeal.  Thus, 
those questions are not in appellate status.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.


FINDINGS OF FACT

1.  By rating action dated in February 1978, the regional 
office denied entitlement to service connection for a 
psychiatric disability.  The veteran appealed from that 
decision.  

2.  In December 1979, the Board of Veterans' Appeals affirmed 
the decision of the regional office.  

3.  In August 1999, the veteran asserted that the December 
1979 Board decision involved clear and unmistakable error and 
should be reversed.  

4.  The December 1979 Board decision did not involve an error 
which, had it not been made, would have manifestly changed 
the outcome of the decision.  


CONCLUSION OF LAW

The December 1979 Board decision denying entitlement to 
service connection for a psychiatric disability did not 
involve clear and unmistakable error.  38 U.S.C.A. §§ 5107, 
7111 (West 1991); 38 C.F.R. §§ 20.1400, 20.1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1978 rating action, the regional office denied 
entitlement to service connection for a psychiatric 
disability.  The veteran appealed from that decision.  In 
December 1979, the Board of Veterans' Appeals affirmed the 
denial.  The subsequent adjudication which preceded the 
current claim of clear and unmistakable error have been set 
out in detail above and will not be repeated.

In correspondence beginning in August 1999, the veteran and 
his representative have asserted that the December 1979 Board 
decision involved clear and unmistakable error and should be 
reversed.  It is maintained that the Board decision was based 
on the regional office's unwillingness to accept sworn 
statements, evidence from acquaintances and other evidence 
from private physicians who had treated him for several 
years.  The veteran maintains that he did not receive a 
psychiatric evaluation prior to his separation from military 
service and any decision indicating the contrary is 
incorrect.  An April 1978 decision by an Administrative Law 
Judge for the Social Security Administration also was not 
included as evidence in the Board decision.  

It is maintained that a certificate from the veteran's 
private physician reflected that he had treated the veteran 
in April 1971 and that the veteran had been seen for neurotic 
and psychotic manifestations.  Another statement was received 
in which the private physician reported that, although he had 
no medical records on the veteran, he recalled seeing him in 
March 1971 for psychotic, neurotic and behavioral problems.  
Another private physician reported that he had been treating 
the veteran since May 1974 at which time the veteran felt 
afraid, hid in the woods and became very angry.  The 
diagnosis was depressive neurosis.  It is asserted that the 
objective evidence reflected manifestations sufficient to 
identify a psychiatric condition within one year from the 
veteran's separation from military service.  Further, the 
psychiatric symptoms began during service which is 
established by the veteran's conduct during service and after 
returning from Vietnam.  It is maintained that the provisions 
of 38 C.F.R. § 3.303(d) would therefore permit direct service 
connection of the psychiatric condition.  However, the Board 
only considered presumptive service connection under 
38 C.F.R. § 3.307.  

The evidence of record at the time of the December 1979 Board 
decision included the veteran's service medical records which 
do not reflect any complaints or findings regarding a 
psychiatric disability.  When he was examined for separation 
from service in October 1970, he reported on a medical 
history form that he did not have or had never had nervous 
trouble of any sort.  The report of medical examination 
includes a psychiatric evaluation, which was normal.  

The veteran's report of separation from service (DD Form 214) 
reflects that he served in Vietnam from March 1968 to March 
1969.  He thereafter had over 500 days of unauthorized 
absence.  He was initially awarded an other than honorable 
discharge.  Later, his discharge was upgraded to a discharge 
under honorable conditions.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1977.  He claimed service connection for 
a psychiatric disability.  He reported that he had been 
treated for his nerves during service and after service in 
1971 by a private physician.  

A statement by J. Rios-Pagan, M.D., reflected that he had 
treated the veteran in April 1971.  The diagnoses were 
schizophrenia and a neurosis.  

The veteran was afforded a VA psychiatric examination in 
October 1977.  He related that he had many problems since 
serving in Vietnam and had worked in different places and was 
discharged or had to resign.  He reported having problems 
with everyone.  On mental status examination, various 
findings were recorded, including difficulty in concentration 
and flights of ideas.  He was oriented in all three spheres.  
No overt delusional material was detected.  The diagnosis was 
initially deferred.  In December 1977, the examiner made a 
diagnosis of schizophrenia.  

In March 1978, the veteran's wife related that the veteran 
had been ill since leaving Vietnam in 1969.  She stated that 
he was currently being treated at a mental health clinic.  

The veteran was again afforded a VA psychiatric examination 
in May 1978.  He was approximately oriented for date and 
fairly well oriented as to place and person.  He had an air 
of aloofness.  He complained of hearing voices, calling his 
name at all times.  His insight and judgment were moderately 
impaired.  The diagnosis was schizophrenic reaction.  

In a July 1978 statement, Dr. Pagan indicated that, although 
he had no medical records regarding the veteran, he recalled 
seeing him in about March 1971 with psychotic, neurotic and 
behavioral problems.  

An August 1978 statement by Dr. Elias J. Olivo, reflected 
that the veteran had symptoms including restlessness, 
nervousness, aggressiveness, suicidal ruminations and 
insomnia.  The diagnosis was chronic schizophrenia.  

Dr. Olivo indicated that the veteran had begun treatment at a 
medical center in May 1974.  He had felt afraid and had 
hidden in the woods and had become very angry.  He wished to 
be alone and everything disturbed him.  At that time, his 
condition had been diagnosed as depressive neurosis.  

The regional office received an April 1978 decision by an 
Administrative Law Judge for the Social Security 
Administration reflecting that the veteran had been found to 
be disabled for Social Security purposes beginning in 
November 1975.  He indicated that the veteran had not 
regained his capacity to engage in substantially gainful 
activity on a sustained basis.  He noted that the veteran had 
been evaluated by a psychiatrist in August 1977 and found to 
have the same complaints and symptomatology as when he was 
awarded Social Security disability benefits.  

Subsequent to the December 1979 Board decision, the veteran 
submitted additional information for the purpose of reopening 
his claim.  In a March 1983 rating action, the regional 
office confirmed and continued the prior denial, holding that 
no new and material evidence had been submitted to reopen the 
claim.  The veteran appealed from that decision and in July 
1990 the Board of Veterans' Appeals affirmed the denial.  He 
again submitted a claim for service connection for a 
psychiatric disability in December 1990 and that claim was 
also denied by the regional office.  The veteran appealed 
from that decision and in May 1995 the Board held that new 
and material evidence had been submitted to reopen the claim.  
The Board deferred a final determination on the case pending 
further action by the regional office.  In an October 1998 
rating action, the regional office granted service connection 
for a psychiatric condition effective December 10, 1990, date 
of receipt of the reopened claim.  In a July 2000 rating 
action, the evaluation for the psychiatric condition was 
increased from 30 percent to 70 percent, effective from 
November 22, 1999, date of receipt of a claim for increase.  
The veteran was also awarded a total rating based on 
individual unemployability, effective that date.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety (90) days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A decision by the Board of Veterans' Appeals is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision.  
38 C.F.R. § 20.1400(a).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for a clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of any Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not clear and a mistakable 
error are (1) a changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1)  "Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

The Board notes also that in the case of Fugo v. Brown, 
6 Vet. App. 40 (1993), the Court defined "clear and 
unmistakable error" as that kind of error of fact or law 
that, when called to the attention of later reviewers, 
compelled the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

The evidence of record at the time of the December 1979 Board 
decision included the veteran's service medical records which 
did not reflect any complaints or findings regarding a 
psychiatric disability.  When the veteran was examined for 
separation from service in October 1970, he checked the block 
on a medical history form indicating that he did not have or 
had never had nervous trouble of any sort.  On the report of 
medical examination, there was a psychiatric evaluation and 
it was normal.  While the veteran has contended that he did 
not get (or cannot recall getting) a psychiatric evaluation 
at that time, there was no apparent need or indication for a 
separate and distinct psychiatric examination and separation 
examiners are recognized as qualified to render screening 
evaluations for such problems.  

The evidence did include a VA psychiatric examination 
conducted in October 1977 when a diagnosis of schizophrenia, 
a psychosis, was made.  However, that was several years 
following the veteran's separation from military service.  A 
private physician, Dr. Pagan, in September 1977, reported he 
treated the veteran in April 1971 for a neurosis and 
schizophrenia; however, he later indicated that he had no 
medical records regarding the veteran and that the diagnoses 
of the veteran's medical condition had been based on memory.  
Another private physician, Dr. Olivo, in an August 1978 
statement, indicated that the veteran had begun treatment at 
a medical center in May 1974 when his condition was diagnosed 
as depressive neurosis.  That treatment was also several 
years after the veteran's separation.  

A March 1978 statement by the veteran's wife indicated that 
he had been ill after leaving Vietnam in 1969; however, she 
did not provide any specific information as to the nature of 
his illness and in any event, as a lay person, would not have 
been qualified to render a medical diagnosis regarding the 
veteran's illness.  

The April 1978 decision by an Administrative Law Judge for 
the Social Security Administration shows that the veteran had 
been found to be disabled for Social Security purposes 
beginning in November 1975 and that he continued to be 
disabled as of August 1977.  He had been evaluated by a 
psychiatrist in August 1977 and had been found to have the 
same complaints and symptomatology as when he had been 
awarded Social Security disability benefits.  However, the 
determinations regarding the veteran's initial disability and 
the continuation of the disability in 1975 and 1977, 
respectively, were several years after service.  Thus, the 
April 1978 decision by the Administrative Law Judge, although 
not included in the December 1979 Board decision, did not add 
any significant evidence to the record which would be 
pertinent to the question of date of onset of his psychiatric 
disability.  

The Board concluded that service connection was not warranted 
for the veteran's psychiatric disability either on the basis 
of direct service incurrence or under the presumptive 
provisions of the law.  The Board found that the veteran's 
service medical records did not demonstrate the presence of a 
psychiatric disability and that a psychiatric disability was 
not present until a number of years after the veteran's 
separation from military service.  

Under 38 C.F.R. § 3.303(d), service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  That regulation 
provides that presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  However, in this case, 
as discussed previously, the veteran's service medical 
records did not reflect any complaints or findings regarding 
a psychiatric disability and a psychiatric disability was 
initially demonstrated several years after the veteran's 
release from active duty.  Thus, the evidence of record did 
not establish that the veteran's psychiatric disability was 
incurred in service so as to permit a grant of service 
connection for the psychiatric disability on a direct basis.  

On the basis of the record that existed when the December 
1979 Board decision was made, the Board is unable to conclude 
that that decision involved clear and unmistakable error with 
regard to the issue decided.  The Board does not find an 
error in the Board's adjudication of the appeal in December 
1979 which, had it not been made, would have manifestly 
changed the outcome when it was made.  Accordingly, under the 
circumstances, the Board concludes that the December 1979 
Board decision did not involve clear and unmistakable error 
and is a final decision.  That decision, accordingly, may not 
be reversed or revised.  38 U.S.C.A. § 7111.  



ORDER

The December 1979 decision of the Board of Veterans' Appeals 
denying entitlement to service connection for a psychiatric 
disability did not involve clear and unmistakable error.  The 
appeal is denied.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



